DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Silverbrook et al. (hereinafter Silverbrook) US 2007/0014490 in view of Eguchi WO 2016/121477 A1
In regard to claim 1, Silverbrook disclose An electronic pen cartridge ([0019] [0290] ink cartridge, Fig. 16, an electronic stylus with a force sensor assembly) housed in an outer electronic pen casing (Fig. 16, [0279] an outer tube molding 466) in which an opening is made on a first side at one end of the outer electronic pen casing in an axis center direction of the electronic pen cartridge, the electronic pen cartridge comprising: ([0019] Fig. 16, an electronic stylus with a force sensor assembly and the cartridge is held in the stylus such that the nib is at one end of the elongate body) 
a pen tip configured to protrude outside of the outer electronic pen casing of the electronic pen through the opening, ([0019] [0268][00269][0294] [00396] Fig. 14A, Fig. 16, Fig. 56, an electronic stylus with a force sensor assembly and the cartridge is held in the stylus such that the nib is at one end of the elongate body and protrude outside through the opening) 
an electronic circuit which, in operation, transfers signals to a position detecting sensor, ([0255]-[0258] netpage pen working in conjunction with a tagged netpage surface, the pen samples its position to allow a netpage server to accurately reproduce hand-drawn strokes) and
a first connector and that is joined to a second connector disposed on the second side of the electronic pen casing, (see 4-way jack, Fig. 15, [0512]-[0517] and 4-way jack socket) wherein:
the first connector includes plural first terminals insulated from each other, and each of the plural first terminals is electrically connected to the electronic circuit, (Fig. 15, [0512]-[0517] There are six wires going into the pod, the four USB wires and two from the 4-way jack socket, implicitly taught, by definition of a jack connector) and
the first connector and the second connector are joined through insertion of a fitting protrusion of a first one of the first connector and the second connector into a fitting recess of a second one of the first connector and the second connector in the axis center direction of the electronic pen casing, and circular annular conductor contacts are included in the first connector or the second connector. (Fig. 15, [0512]-[0517] 4 way jack and 4-way jack socket are connected through insertion, see Fig. 15) 
But Silverbrook fail to explicitly disclose “a cartridge casing that is different from the outer electronic pen casing and is configured to be disposed within the outer electronic pen casing; the pen tip coupled to the cartridge casing at a first end of the cartridge casing; the electronic circuit disposed inside of the cartridge casing, the first connector that is coupled to the cartridge casing at a second end of the cartridge casing opposite the first end of the cartridge casing and that is joined to the second connector disposed inside of the outer electronic pen casing on a second side of the outer electronic pen casing,”
Eguchi disclose a cartridge casing that is different from the outer electronic pen casing and is configured to be disposed within the outer electronic pen casing; (Fig. 1A and 1B, 3 and 2, and 3 is disposed within 2, [0015]-[0018]) the pen tip coupled to the cartridge casing at a first end of the cartridge casing; (Fig. 1A, 1B, Fig. 2A and 2B, [0015]-[0018] [0022][0023] 313 coupled to 3 at an end 3) the electronic circuit disposed inside of the cartridge casing, (Fig. 2B, 2C, [0024]-[0029] circuit disposed inside of 3) the first connector that is coupled to the cartridge casing at a second end of the cartridge casing opposite the first end of the cartridge casing and that is joined to the second connector disposed inside of the outer electronic pen casing on a second side of the outer electronic pen casing, (Fig. 1A,1B, [0015]-[0018] a end portion of 3 fitted  inside of 43a of housing 2)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Eguchi’s electronic pen into Silverbrook’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because Eguchi’s different cartridges and put connectors at different cartridges would help to provide more flexibility to Silverbrook’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that different cartridges and put connectors at different cartridges would facilitate to operate the electronic pen. 
In regard to claim 2, Silverbrook and Eguchi disclose The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook also disclose wherein: the first connector includes the fitting protrusion and the first plural terminals include the circular annular conductor contacts, each of the circular annular conductor contacts has a same central position, and the circular annular conductor contacts are disposed at different positions in the axis center direction of the outer electronic pen casing.  (Fig. 15, 16, [0512]-[0517][0019] [0475] jack and plug, socket 458 and 4-way jack with conductive tubes Fig. 24)  
In regard to claim 3, Silverbrook and Eguchi disclose The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook also disclose wherein: the second connector includes the fitting protrusion, plural second terminals of the second connector include the circular annular conductor contacts, each of the circular annular conductor contacts has a same central position, the circular annular conductor contacts are disposed at different positions in the axis center direction of the outer electronic pen casing, and the first plural terminals of the first connector contact the circular annular conductor contact the second plural terminals of the second connector. (Fig. 15, 16, [0512]-[0517][0019] [0475] jack and plug, socket 458 and 4-way jack  with conductive tubes Fig. 24, power from the USB jack 458 and from the pod through two conductive tubes 498, see Fig. 24)  
In regard to claim 4, Silverbrook and Eguchi disclose The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook also disclose wherein: the electronic circuit, in operation, receives a signal from the position detecting sensor and generates information indicating a signal level of the signal received, ([0255]-[0258] the pen samples its position at a sufficiently high rate to allow a netpage server to accurately reproduce hand-drawn strokes) and
the plural first terminals of the first connector include a terminal that sends the information indicating the signal level to outside of the electronic pen through the first connector. ([0255]-[0258] generate a stream of positon samples and transmit this stream to a netpage server to indicate the different pen event)  
In regard to claim 5, Silverbrook and Eguchi disclose The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook also disclose wherein: the electronic circuit includes a switch controlled by a control signal from outside of the electronic pen, and the first plural terminals of the first connector include a terminal that transmits the control signal from outside of the electronic pen to the switch. (Fig. 15, [0277] [0486] switch, end-cap can be prised open to give access to the socket and reset switch) 
In regard to claim 6, Silverbrook and Eguchi disclose The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook also disclose wherein: the electronic circuit includes a resonant circuit which, in operation, transmits and receives alternating-current signals to and from the position detecting sensor. ([0068]-[0072][0077]-[0079] [0405] [0634]  receiving the input force to be sensed, circuitry for converting input force into an output signal indicative of the input force by outputting current and receiving current by charging)
In regard to claim 7, Silverbrook and Eguchi disclose The electronic pen cartridge according to claim 6, the rejection is incorporated herein.
Silverbrook disclose wherein: the electronic circuit includes a switch that changes a resonant frequency of the resonant circuit by a control signal from outside of the electronic pen, and the plural first terminals of the first connector include a terminal that transmits the control signal from outside of the electronic pen to the switch. ([0262][0277] [0418] [0486] [511]-[0517] reset switch, end-cap can be prised open to give access to the socket and reset switch to control a reset cycle and signals are transmitted through the wires connecting the socket and jack)  
In regard to claim 8, Silverbrook and Eguchi disclose The electronic pen cartridge according to claim 6, the rejection is incorporated herein.
Silverbrook disclose wherein: the electronic circuit includes a switch that turns on and off resonant operation of the resonant circuit by a control signal from outside of the electronic pen, and the plural first terminals of the first connector include a terminal that transmits the control signal from outside of the electronic pen to the switch. ([0262][0277] [0418] [0486] [511]-[0517] reset switch, end-cap can be prised open to give access to the socket and reset switch to control a reset cycle and signals are transmitted through the wires connecting the socket and jack)  
In regard to claim 9, Silverbrook and Eguchi disclose The electronic pen cartridge according to claim 6, the rejection is incorporated herein.
Silverbrook disclose further comprising: a writing pressure detecting circuit which, in operation, detects a writing pressure applied to the pen tip as a change in capacitance of a capacitor or inductance of an inductor, ([0019] [0255]- [0258] force sensor detecting force by generating a stream of position samples to describe digital ink with a high rate frequency to allow reproduce the strokes) wherein: the electronic circuit includes a switch that controls whether to include the capacitor or the inductor as part of the resonant circuit by a control signal from outside of the electronic pen, and the plural first terminals of the first connector include a terminal that transmits the control signal from outside of the electronic pen to the switch. ([0019][0262][0277] [0418][0459]-[0464] [0486] [511]-[0517] [0469]-[0472] reset switch, end-cap can be prised open to give access to the socket and reset switch to control a reset cycle and control communication, sensor data is received through communication module, and transmit switch state of the pen cartridge through the socket and jack)  
In regard to claim 10, Silverbrook and Eguchi disclose The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook disclose wherein: the first plural terminals of the first connector include a terminal that provides a supply voltage from outside of the electronic pen to the electronic circuit. ([0475] [0508] [0511]-[0513] power supply providing voltage)
In regard to claim 11, Silverbrook and Eguchi disclose The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook disclose	wherein: the first connector is a connector plug and the second connector is a connector jack, or the first connector is the connector jack and the second connector is the connector plug. ([0511]-[0513] putting the plug into the socket implicitly establish a connection, socket 458 and 4-way jacket)
In regard to claim 12, Silverbrook and Eguchi The electronic pen cartridge according to claim 1, the rejection is incorporated herein.
Silverbrook disclose	 wherein: the pen tip is formed of a conductor and the electronic circuit includes a signal generating circuit which, in operation, generates a signal sent out to the position detecting sensor through the pen tip. ([0019][0036] [0039] the force sensor assembly to receive an input force to be sensed and circuitry for converting the input force into an output signal indicative of the input force, input force comprise the axial component of the contact force on the nib transferred by the cartridge) 
In regard to claim 13. An electronic pen comprising: ([0010] pen) an electronic pen casing (Fig. 16, [0279] an outer tube molding 466) in which an opening is made on a first side at one end of the electronic pen casing in an axis center direction of the electronic pen cartridge; ([0019] Fig. 16, an electronic stylus with a force sensor assembly and the cartridge is held in the stylus such that the nib is at one end of the elongate body) and an electronic pen cartridge housed in the outer electronic pen casing, ([0019] [0290] ink cartridge, Fig. 16, an electronic stylus with a force sensor assembly) wherein the electronic pen cartridge includes: a pen tip configured to protrude to outside of the electronic pen through the opening, ([0019] [0268][00269][0294] [00396] Fig. 14A, Fig. 16, Fig. 56, an electronic stylus with a force sensor assembly and the cartridge is held in the stylus such that the nib is at one end of the elongate body and protrude outside through the opening) 
a first electronic circuit which, in operation, transfers signals to a position detecting sensor,  ([0255]-[0258] netpage pen working in conjunction with a tagged netpage surface, the pen samples its position to allow a netpage server to accurately reproduce hand-drawn strokes) and a first connector disposed on a second side of the outer electronic pen casing in the axis center direction of the outer electronic pen casing and is joined to a second connector disposed on the second side of the outer electronic pen casing, (see 4-way jack, Fig. 15, [0512]-[0517] and 4-way jack socket)  wherein the first connector includes plural first terminals insulated from each other, and each of the plural first terminals is electrically connected to the first electronic circuit, (Fig. 15, [0512]-[0517] There are six wires going into the pod, the four USB wires and two from the 4-way jack socket, implicitly taught, by definition of a jack connector) wherein the outer electronic pen casing includes: the second connector, (Fig. 15, [0512]-[0517] 4 way jack and 4-way jack socket are connected through insertion, see Fig. 15)  the second connector including plural second terminals insulated from each other, a second electronic circuit electrically connected to the plural second terminals of the second connector, (Fig. 15, [0512]-[0517] There are six wires going into the pod, the four USB wires and two from the 4-way jack socket, implicitly taught, by definition of a jack connector) and a power supply that provides a supply voltage to the second electronic circuit, ([0475] [0508] [0511]-[0513] power supply voltage) and wherein the first connector and the second connector are joined through insertion of a fitting protrusion of a first one of the first connector and the second connector into a fitting recess of a second one of the first connector and the second connector in the axis center direction of the outer electronic pen casing, (Fig. 15, [0512]-[0517] 4 way jack and 4-way jack socket are connected through insertion, see Fig. 15) and the plural first terminals or the plural second terminals include circular annular conductor contacts. (Fig. 15, 16, [0512]-[0517][0019] [0475] jack and plug, socket 458 and 4-way jack with conductive tubes Fig. 24)  
But Silverbrook fail to explicitly disclose “a cartridge casing that is different from the outer electronic pen casing and is configured to be disposed within the outer electronic pen casing; the pen tip coupled to the cartridge casing at a first end of the cartridge casing; the first electronic circuit disposed inside of the cartridge casing, the first connector that is coupled to the cartridge casing at a second end of the cartridge casing opposite the first end of the cartridge casing and that is joined to the second connector disposed inside of the outer electronic pen casing on a second side of the outer electronic pen casing,”
Eguchi disclose a cartridge casing that is different from the outer electronic pen casing and is configured to be disposed within the outer electronic pen casing; (Fig. 1A and 1B, 3 and 2, and 3 is disposed within 2, [0015]-[0018]) the pen tip coupled to the cartridge casing at a first end of the cartridge casing; (Fig. 1A, 1B, Fig. 2A and 2B, [0015]-[0018] [0022][0023] 313 coupled to 3 at an end 3) the electronic circuit disposed inside of the cartridge casing, (Fig. 2B, 2C, [0024]-[0029] circuit disposed inside of 3) the first connector that is coupled to the cartridge casing at a second end of the cartridge casing opposite the first end of the cartridge casing and that is joined to the second connector disposed inside of the outer electronic pen casing on a second side of the outer electronic pen casing, (Fig. 1A,1B, [0015]-[0018] a end portion of 3 fitted  inside of 43a of housing 2)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Eguchi’s electronic pen into Silverbrook’s invention as they are related to the same field endeavor of electronic pen. The motivation to combine these arts, as proposed above, at least because Eguchi’s different cartridges and put connectors at different cartridges would help to provide more flexibility to Silverbrook’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that different cartridges and put connectors at different cartridges would facilitate to operate the electronic pen. 
In regard to claim 14, Silverbrook and Eguchi disclose The electronic pen according to claim 13, the rejection is incorporated herein.
Silverbrook disclose wherein: in the outer electronic pen casing, the second electronic circuit includes a communication circuit which, in operation, wirelessly communicates with the position detecting sensor. ([0469]-[0472] wireless communication with the sensor) 
In regard to claim 15, Silverbrook and Eguchi disclose The electronic pen according to claim 14, the rejection is incorporated herein.
Silverbrook disclose wherein: the second electronic circuit includes a memory storing identification information that identifies the electronic pen, and the second electronic circuit includes a control circuit which, in operation, controls transmission of the identification information to the position detecting sensor through the communication circuit. ([0458] [0449][0019] memory and store and transmit identification information) 
In regard to claim 16, Silverbrook and Eguchi disclose The electronic pen according to claim 14, the rejection is incorporated herein.
Silverbrook disclose wherein: the second electronic circuit includes a posture detecting circuit which, in operation, detects posture including a tilt and a rotation angle regarding the electronic pen, ([0179]-[0185][0433] [0436]  identifying pattern, including roll and tilt regarding the pen) and second electronic circuit includes a control circuit which, in operation, controls transmission of information regarding the posture detected by the posture detecting circuit to outside of the electronic pen through the communication circuit. ([0179]-[0185][0433] [0436][0469]-[0472] communicating the information by the wireless communication) 
In regard to claim 17, Silverbrook and Eguchi disclose The electronic pen according to claim 13, the rejection is incorporated herein.
Silverbrook disclose wherein: the second electronic circuit is activated when a signal is received from the electronic pen cartridge through the second connector.  ([0511]-[0513] putting the plug into the socket implicitly establish a connection, socket 458 and 4-way jacket and the circuit is connected and signal is communicated)
In regard to claim 18, Silverbrook and Eguchi The electronic pen according to claim 15, the rejection is incorporated herein.
Silverbrook disclose wherein: the first electronic circuit of the electronic pen cartridge, in operation, receives a signal from the position detecting sensor and generates information indicating a signal level of the signal received, ([0255]-[0258] the pen samples its position at a sufficiently high rate to allow a netpage server to accurately reproduce hand-drawn strokes)  and the plural first terminals include a terminal that sends the information indicating the signal level to outside of the electronic pen through the first connector, ([0255]-[0258] generate a stream of positon samples and transmit this stream to a netpage server to indicate the different pen event)  and the second electronic circuit includes a control circuit that is activated when the information indicating the signal level from the electronic pen cartridge through the second connector is equal to or higher than a predetermined signal level and controls the communication circuit to transmit the identification information stored in the memory to outside of the electronic pen through the communication circuit. ([0063][0069]-[0072][0386] [0469]-[0472] coupling when the contact force exceeds the threshold to transmit the input force and outer section for receiving the contact force) 
In regard to claim 19, Silverbrook and Eguchi disclose The electronic pen according to claim 13, the rejection is incorporated herein.
Silverbrook disclose wherein: the first electronic circuit includes a resonant circuit which, in operation, transmits and receives alternating-current signals to and from the position detecting sensor. ([0068]-[0072][0077]-[0079] [0405] [0634]  receiving the input force to be sensed, circuitry for converting input force into an output signal indicative of the input force by outputting current and receiving current by charging)
In regard to claim 20, Silverbrook and Eguchi disclose The electronic pen according to claim 14, the rejection is incorporated herein.
Silverbrook disclose wherein: the first electronic circuit includes a resonant circuit which, in operation, transmits and receives alternating-current signals to and from the position detecting sensor ([0068]-[0072][0077]-[0079] [0405] [0634]  receiving the input force to be sensed, circuitry for converting input force into an output signal indicative of the input force by outputting current and receiving current by charging) and includes a switch that changes a resonant frequency of the resonant circuit through receiving a control signal, ([0262][0277] [0418] [0486] [511]-[0517] reset switch, end-cap can be prised open to give access to the socket and reset switch to control a reset cycle and and signals are transmitted through the wires connecting the socket and jack)  and when the control signal is received through the communication circuit, the second electronic circuit transmits the control signal to the switch of the first electronic circuit of the electronic pen cartridge through the second connector and the first connector. ([0019] [0262][0277] [0418][0459]-[0464] [0486] [511]-[0517] sensor data is received through communication module, and transmit switch state of the pen cartridge through the socket and jack)  
In regard to claim 21, Silverbrook and Eguchi disclose The electronic pen according to claim 14, the rejection is incorporated herein.
Silverbrook disclose wherein: the first electronic circuit includes a resonant circuit which, in operation, transmits and receives alternating-current signals to and from the position detecting sensor ([0068]-[0072][0077]-[0079] [0405] [0634]  receiving the input force to be sensed, circuitry for converting input force into an output signal indicative of the input force by outputting current and receiving current by charging) and includes a switch that turns on and off resonant operation of the resonant circuit through receiving a control signal, ([0262][0277] [0418] [0486] [511]-[0517] reset switch, end-cap can be prised open to give access to the socket and reset switch to control a reset cycle)  and when the control signal is received through the communication circuit, the second electronic circuit transmits the control signal to the switch of the first electronic circuit of the electronic pen cartridge through the second connector and the first connector. ([0019] [0262][0277] [0418][0459]-[0464] [0486] [511]-[0517] sensor data is received through communication module, and transmit switch state of the pen cartridge through the socket and jack)  
In regard to claim 22, Silverbrook and Eguchi disclose The electronic pen according to claim 14, the rejection is incorporated herein.
Silverbrook disclose wherein: the electronic pen cartridge includes a writing pressure detecting circuit which, in operation, detects a writing pressure applied to the pen tip as a change in capacitance of a capacitor or inductance of an inductor, ([0019] [0255]- [0258] force sensor detecting force by generating a stream of position samples to describe digital ink with a high rate frequency to allow reproduce the strokes) the first electronic circuit includes a resonant circuit which, in operation, transmits and receives alternating-current signals to and from the position detecting sensor ([0068]-[0072][0077]-[0079] [0405] [0634]  receiving the input force to be sensed, circuitry for converting input force into an output signal indicative of the input force by outputting current and receiving current by charging) and includes a switch that controls whether to include the capacitor or the inductor as part of the resonant circuit through receiving a control signal, [0262][0277] [0418] [0486] [511]-[0517] [0469]-[0472] reset switch, end-cap can be prised open to give access to the socket and reset switch to control a reset cycle and control communication) and
when the control signal is received through the communication circuit, the second electronic circuit transmits the control signal to the switch of the first electronic circuit of the electronic pen cartridge through the second connector and the first connector. ([0019] [0262][0277] [0418][0459]-[0464] [0486] [511]-[0517] sensor data is received through communication module, and transmit switch state of the pen cartridge through the socket and jack)  
Response to Arguments
Applicant’s arguments with respect to claims 1-22 filed on 7/272022 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
JP 5869193 B1 		2016-02-24		 HORIE T
Electromagnetic Induction Type Position Indication Device, Has Cylindrical Body Part For Accommodating Capacitor, Core Part Provided In Pen-tip Part Of Cylindrical Body, And Change Element Provided With Part Of Resonance Circuit
HORIE T disclose The device (1) has a cylindrical body (32) for accommodating a capacitor that is provided with a resonator circuit. A changing element changes an electrical element value of resonant frequency or phase of the resonator circuit according to pen pressure applied to a core part (31). The core part is provided in a pen-tip part (313) of the cylindrical body. The change element is provided with a part of the resonance circuit. The pen-tip part of the core part is covered by protective material. A housing (2) is accommodated with a spare lead of a ball-point pen… see abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143